COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-061-CV



SILVERTREE COMMERCIAL, INC., A 	APPELLANTS

TEXAS CORPORATION, AND MICHAEL R. 

CHAPPELL



V.



PHILIP & TUITIE, A TEXAS CORPORATION,	APPELLEES

D/B/A CHINA GARDEN, AND PHILIP LO 





----------



FROM THE 43
RD
 DISTRICT COURT OF PARKER COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On March 11, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3., that this court may not have jurisdiction over this appeal because it appears there is no final judgment.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response. 

Because there is no final judgment, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM 					

PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.

DELIVERED: April 10, 2003























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.